Citation Nr: 0215473	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-46 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1996 for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1951 to 
September 1954.  He died in September 2002. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted a TDIU and 
assigned an effective date of December 16, 1996.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1951 to September 1954.

2.	On October 22, 2002, the Board was notified of the 
veteran's death.

3.	A facsimile copy of a Certificate of Death, received by 
the Board on October 29, 2002, reflects that the veteran died 
in September 2002. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 2002 while his appeal for 
entitlement to an effective date earlier than December 16, 
1996 for the grant of a TDIU was pending before the Board.  
The Board received notice of the veteran's death on October 
22, 2002.  On October 29, 2002, the Board received a 
facsimile copy of the Certificate of Death.    

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302.  
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

